DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process/abstract idea without significantly more. The claim(s) recite(s) a step of designing. This judicial exception is not integrated into a practical application because the incorporation of the designing step into the disposal process [as recited in claim 1] amounts to merely applying the judicial exception to a process.  
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 
Claims which are listed as rejected, but not explicitly referred to below are considered indefinite because they depend from indefinite claims.
	 
	Claim 19 is indefinite regarding the predetermined list because no members of the list are specified. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 7, 9, 10, 11, 12, 15, 16, 17, 18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent Number 10,943,706 Muller.
Muller describes a method including manufacturing (col. 12 line 17 “assembly”) a plurality of spherical capsules (e.g. fig 2, col. 11 line 38) configured to contain amounts of uranium waste products (col. 12 line 62); filling with waste products (col. 12 lines 29-35) such that each capsule is filled to a predetermined capacity; emplacing into a repository within a deep formation at a minimum depth in the range of 2000-15000 feet (col. 7 line 64 describes 3000-12000) injecting an immersive protective medium 140 and sealing  (seal 134).
With regards to claim 2: Muller’s disclosure of “SNF pellets”, “UO2 ceramic”, and “SNF rods” (col. 12 line 59-64) anticipate several of the claimed forms. 
With regards to claim 5: Muller describes spheres in different sizes in col. 11 line 65. The claim language of claim 5 does not require “the subset” of the plurality of capsules [which are emplaced] to have different sizes. Thus Muller anticipates the language of claim 5  (unlike claim 14).
With regards to claim 6: col. 12 line 20.
With regards to claim 7: col. 12 line 31-32.
With regards to claim 9: pilot wellbore 104, repository 110—although Muller fails to explicitly describe the drilling using a “drill rig” one ordinary skill in the art would have understood that a drill rig would be required.
With regards to claim 10: the horizontal drilling of 110 amounts to “further drilling” as claimed.
With regards to claim 11: substantially lateral wellbore 110 and vertical wellbore 104.
With regards to claim 12—the lateral drilling is found in Muller col. 4.
With regards to claim 15-16 col. 5 lines 30-48.
With regards to claim 17: plugs 380 shown in the embodiment of figure 3c.
Regarding claim 18: capsules of the same diameter in lateral bore shown in figure 2

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over  US Patent Number 10,943,706 Muller in view of US Patent Application Publication 2019/0295735 Crichlow.
Muller lacks explicit disclosure of the step of designing. Examiner takes Official Notice of the fact that-at the time of invention or filing-one of ordinary skill in the art of nuclear waste disposal would understand that design the characteristics of a waste disposal capsule would be a critical engineering step in any disposal process: one would simply put spent nuclear fuel into any off-the-shelf container. It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have practiced a step of designing as claimed.
Note that—insofar as claim 3 requires a valve—Muller is missing this feature.
Crichlow (¶0022) describes nuclear waste capsules with valve in order to facilitate filling/overflow/or both. It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Muller to have a valve as claimed.
With regards to claim 4: Muller describes a spherical shell, but lacks the inner and outer shell. Muller also lacks the valve.
Crichlow (¶0119-0121) describes a waste capsule with multiple layers (inner and outer) which may be “steel, steel-like alloy, stainless steel, copper, aluminum, zircalloy, combinations thereof, and/or the like”—this suggests to one of ordinary skill in the art to make a canister with inner and outer layers, the outer from steel and the inner from copper.
Crichlow (¶0022) also describes nuclear waste capsules with valve in order to facilitate filling/overflow/or both. It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Muller to have inner and outer layers, the outer from steel and the inner from copper and a valve as claimed.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 10,943,706 Muller alone.
Muller—while describing the predetermined capacity as articulated above vis-à-vis claim 7—lacks the 90%/10% of claim 8.
Examiner finds that selection of a particular size –such as 90% and 10% would have been an obvious matter of engineering design and one of ordinary skill in the art would have arrived at the claimed 90 and 10% through ordinary engineering processes thus claim 8 is obvious and unpatentable.

Claim 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 10,943,706 Muller in view of US Patent Number 11,158,434 Payer.
Muller broadly describes the protective medium ,and differs from the invention of claim 19 by the [unspecified] predetermined list and claim 21 by the list of media. 
Payer—in the same field of endeavor-describes protective media for capsules contain nuclear waste in boreholes selected from a list including “a slurry, sand, bentonite, cement, or another suitable material” col. 60 line 60. 
Since Muller fails to describe the material for the protective medium, it would have been obvious to one of ordinary skill at the time of filing or invention to have turned to a known list of protective media (e.g. as described by Payer) as claimed in claim 19 and to have arrived at the bentonite or cement as called for in claim 21. The selection would have been obvious because Payer describes these compounds as useful for the purpose of emplacing canisters in a borehole.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10, 11, 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,183,313 in view of Muller US Patent Number 10,943,706  . 
As shown above, claims 1 and 11 are anticipated by Muller. Muller describes the lateral wellbore embodiment, and doesn’t anticipate the human-made cavern made by under-reaming.
Patent 11183313 claims a method of disposing waste including forming a human made cavern/repository (claim 1 line 2) specifically by under-reaming as required by claims 10, 11, 13, and 14 (claim 1 step (d));  Patent 11183313 also claims the method of emplacing spherical nuclear waste (claim 11) and the depth of 2000-15000 ft (claim 2) and the injecting protective material (claim 17) and sealing (claim 15) as required by in claim 1.
The patent claim differs from claim 1 in the features of the manufacturing and filling the spherical capsules—which are found in Muller. It would have been obvious to one of ordinary skill at the time of filing or invention to have modified the invention claimed in the patent to have the manufacturing and filling the spherical capsules, since the spherical filled capsules simply represent another uranium waste form in need of disposal.
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Number 4,192,765 describes copper and steel for waste canisters; DE102010017201 and US Patent Application Publication 2007/0290149 describe waste canisters with valves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042. The examiner can normally be reached telework: M-F 0530-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Janine M Kreck/Primary Examiner, Art Unit 3672